Citation Nr: 0720692	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  02-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1968 to February 
1970 and from November 1990 to April 1991.  He also had 
additional Army National Guard service.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case returns to the Board following remands to the RO in 
October 2003 and December 2005.  


FINDINGS OF FACT

1.  Competent evidence of record establishes a nexus between 
the veteran's hearing loss, left ear, and his period of 
active duty service.  

2.  Competent evidence of record establishes a nexus between 
the veteran's tinnitus and his period of active duty service.  

3.  Right ear deafness was found on examination for entry 
into service and there is no evidence that the preservice 
disability increased in severity during service.  


CONCLUSIONS OF LAW

1.  Service connection for hearing loss, left ear, is 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Service connection for tinnitus is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Preservice  hearing loss, right ear, was not aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 C.F.R. § 3.304(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran alleges that his bilateral hearing 
loss is due to noise exposure in service, to include his 
period of Army National Guard service.  The record shows that 
the veteran first served on active duty from February 1968 to 
February 1970, functioning as a heavy vehicle driver.  The 
veteran then served with the Army National Guard until 
November 1990, at which time he was ordered back to active 
duty in support of Operation Desert Storm/Shield.  He served 
on active duty from November 1990 to April 1991, functioning 
as a chemical operations specialist.  

Initially, the Board finds that the preponderance of the 
evidence is against service connection for hearing loss, 
right ear. Id.  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer, 210 F.3d at 1353.  In this 
case, the veteran's November 1967 pre-induction examination 
revealed unilateral deafness in the veteran's right ear.  As 
the right ear hearing loss was found on entry into service, 
the presumption of soundness does not apply and the question 
becomes whether the preservice disability was aggravated in 
service.  A preexisting disease or injury will be considered 
to have been aggravated in service whether there is an 
increase in disability during such service unless there is a 
specific finding that the increase in severity is due to the 
natural progress of the disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  In the case of wartime service or 
peacetime service after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to during and after service.  38 C.F.R. § 3.306(b).  

In this case, the veteran has argued that he was unaware of 
any hearing loss involving his right ear prior to service.  
Be that as it may, the fact remains that deafness was 
identified at the time of entry into service and the veteran 
was immediately put on an H2 profile because of the hearing 
loss.  There is no evidence to suggest that the hearing loss 
disability increased in severity during any period of service 
and, as such, aggravation can not be conceded.  

With respect to the claim for service connection for hearing 
loss, left ear, recent audiograms show that the veteran has 
current hearing loss disability in his left ear for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  The veteran's 
auditory acuity was noted to be within normal limits at the 
time of his pre-induction examination in November 1967.  
There was no audiometer test conducted at his January 1970 
End Tour of Service (ETS) examination.  The veteran's medical 
records from his period with the Army National Guard from 
1970 to 1990 as well as his service medical records from 
November 1990 to April 1991 are unavailable.  

However, after the veteran was ordered back to active duty in 
November 1990, he was afforded an audiology examination in 
January 1991.  The January 1991 audiology examination 
revealed a hearing loss disability in the veteran's left ear 
and also diagnosed the veteran with tinnitus.  The examiner 
attributed the veteran's hearing loss to a history of noise 
exposure.

On current review of the claims folder, the Board finds that 
the veteran must be presumed to have been in sound condition 
upon entrance to service in November 1990. Despite efforts by 
the RO to obtain the veteran's service medical records from 
November 1990 to April 1991, the National Personnel Records 
Center (NPRC) indicated that no additional service medical 
records exist for the veteran by correspondence dated 
February 2006.  No other documents associated with the claims 
folder offer definitive evidence of hearing loss in the 
veteran's left ear or tinnitus prior to the January 1991 
audiology examination.  Therefore, the evidence available 
does not show that hearing loss of the let ear or tinnitus 
were noted upon entrance in November 1991.  38 C.F.R. § 
3.304(b). Accordingly, the veteran must be presumed to have 
been in sound condition unless there is clear and 
unmistakable evidence that hearing loss of the left ear and 
tinnitus existed prior to service and clear and unmistakable 
evidence that the disorders were not aggravated during 
service. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.

Although a VA resident surgeon speculated that the veteran's 
hearing loss may have been present all his life, there is no 
evidence affirmatively rejecting a relationship between the 
veteran's left ear hearing loss and service and no legitimate 
means of determining the extent to which in-service noise 
exposure contributed to left ear hearing loss and tinnitus.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports service connection for 
hearing loss, left ear, and tinnitus.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.        

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
February 2004, as well as in the August 2002 statement of the 
case and January 2007 supplemental statement of the case, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the August 2002 statement of the 
case and January 2007 supplemental statement of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the March 2002 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided such notice by letter dated February 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice regarding disability rating and effective dates in the 
January 2007 supplemental statement of the case.  The Board 
further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional medical records as well as lay evidence in the 
form of his own written statements.  The Board notes that the 
December 2005 Board remand directed the RO to associate the 
veteran's service medical records from November 1990 to April 
1991 and his Army National Guard records from February 1970 
to November 1990 with the claims folder.  Pursuant to the 
remand, the RO attempted to obtain these records from the 
National Personnel Records Center (NPRC) and the Alabama 
State Military Department.  In February 2006, the NPRC 
indicated that all service medical records had been forwarded 
to the RO in October 2001.  See 38 U.S.C.A. § 5103A(b) 
(requirements when attempting to obtain records from a 
federal department or agency).  In September 2006, the 
Alabama State Military Department indicated that it could 
find no medical records (to include any line of duty 
determinations) for the veteran.  Accordingly, the Board 
finds that the RO has made all reasonable efforts to assist 
the veteran with his claim.  38 U.S.C.A. § 5103A.    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for hearing loss, left 
ear, is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for tinnitus is 
granted.

Service connection for hearing loss, right ear, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


